DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having Application No. 16/661,131 filed on 10/23/2019 is presented for examination by the Examiner. Claims 1-20 are currently pending in the present application.
Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of Applicant's claim for priority based on a Provisional Application 62/843,245 filed on 5/3/2019.
Drawings
The Applicant's drawings filed on 10/23/2019 are acceptable for examination purpose.
Information Disclosure Statement
As required by M.P.E.P. 609, the Applicant's submission of the Information Disclosure Statements dated 12/4/2020, 1/8/2021 and 3/21/2022 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending.

Examiner Notes
With respect to claim 1 which is method claim, the Examiner notes that the claimed functions must, inherently, require a computer processor as taken in view of 

With respect to claim 15 which is a computer-readable storage medium claim. The Examiner notes that the computer-readable storage medium is interpreted as a hardware physical storage device as taken in view of paragraph [0116] in the Applicant’s instant specification. Therefore, the computer-readable storage medium of claims 15-20 is statutory under 35 U.S.C. § 101.

Claim Objections
Claim 9 is objected to because of the following informalities:
	Claim 9 should be depended on claim 8 instead of claim 1. Appropriate correction is respectfully required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 8 and 15 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without methods, systems, and computer program products are herein provided for an efficient, streaming-based, lazily-evaluated machine learning (ML) framework. An ML pipeline of operators produce and consume a chain of dataviews representing a computation over data. Non-materialized (e.g., virtual) views of data in dataviews permit efficient, lazy evaluation of data on demand regardless of size (e.g., in excess of main memory). Data may be materialized by DataView cursors (e.g., movable windows over rows of an input dataset or DataView). Computation and data movement may be limited to rows for active columns without processing or materializing unnecessary data. A chain of dataviews may comprise a chain of delegates that reference a chain of functions. Assembled pipelines of schematized compositions of operators may be validated and optimized with efficient execution plans. A compiled chain of functions may be optimized and executed in a single call. Dataview based ML pipelines may be developed, trained, evaluated and integrated into applications, as (see e.g., paragraph [0022] of the Applicant’s instant specification), which is/are critical or essential to the practice of the invention but not included in the claims. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).

	Note, the dependent claims are also rejected because they depend on and/or do not remedy the deficiencies inherited by their parent claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 8, 10, 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	As per claim 1, the claim recites “receiving a request for data for at least one column in a dataview in the chain of dataviews; selecting a chain of delegates comprising one or more delegates for one or more dataviews in the chain of dataviews to fulfill the request; and processing the input data with the selected chain of delegates to fulfill the request” which render the claim indefinite. The claim provides no guidance as whether “a request” is a search query? What type/kind of data is requested? Whether the requested “data” is the “input data”? How is “the input data” to be recognized and/or identified as such There appear to be missing essential elements. Clarification and/or correction are respectfully requested.
	
	As per claim 2, the claim recites the limitation “avoiding processing a portion of the input data or a portion of the pipeline unnecessary to fulfill the request”. There is insufficient antecedent basis for “the pipeline” in the claim.

claim 3, the claim recites the phrases “the first dataview” and “the second dataview”. There is insufficient antecedent basis for the phrases in the claim.

	As per claim 8, the claim recites “a machine-learning (ML) pipeline [object]”, which renders the claim indefinite. Correction is respectfully requested.
	
	As per claim 8, the claim recites “a machine-learning (ML) pipeline [object] comprising a chain of operators”, which renders the claim indefinite. The claim provides no guidance as how “a chain of operators” is to be recognized and/or identified in order to be utilized or used. There appear to be missing essential elements. Clarification and/or correction are respectfully requested.
	
	As per claim 10, the claim recites the phrase “the algorithm”. There is insufficient antecedent basis for the phrase in the claim.
	
	As per claim 15, the claim recites “performing delegate chaining on the dataview to determine a set of input columns and a chain of delegates to determine a feature value in the feature column”, which renders the claim indefinite. Clarification or correction is respectfully requested.

	As per claim 15, the claim recites “performing delegate chaining on the dataview to determine a set of input columns and a chain of delegates to determine a feature value in the feature column”, which renders the claim indefinite. The claim provides no 
	
	As per claims 15 and 20, the claims recite “a data view”, in line 4 of claim 15 and line 2 of claim 20, which renders the claims indefinite as whether the “a data view” is referred to as “a data view” recited in line 3 of claim 15. Clarification or correction is respectfully requested.
	
	Note, the dependent claims are also rejected because they depend on and/or do not remedy the deficiencies inherited by their parent claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        3/26/2022